

117 HR 4998 IH: Passenger Rail Pre­clearance Implementation Act of 2021
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4998IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security and heads of related agencies to construct and staff passenger rail preclearance facilities in the United States, and for other purposes.1.Short titleThis Act may be cited as the Passenger Rail Pre­clearance Implementation Act of 2021.2.Report to CongressNot later than 6 months after the date of enactment of this Act, the Secretary of Homeland Security, in consultation with the Administrator of the Transportation Security Administration, the Secretary of Transportation, heads of other appropriate Federal departments and agencies, and Amtrak shall transmit a report to Congress that contains—(1)a description of the system for screening passengers and baggage on passenger rail service between the United States and Canada;(2)an update on the progress of the United States and Canada in implementing preclearance, as defined in the Agreement on Land, Rail, Marine, and Air Transport Preclearance Between the Government of the United States of America and the Government of Canada signed at Washington, DC, on March 16, 2015 (hereinafter referred to as the 2015 LRMA Treaty), for passenger rail travel;(3)a description of any legislative, regulatory, budgetary, or policy barriers within the Federal Government to providing preclearance for travelers at rail stations and other transportation facilities within the United States;(4)a description of the physical, logistical, and budgetary barriers within the United States to constructing preclearance facilities and preclearance areas at transportation facilities as defined in the 2015 LRMA Treaty; and(5)a draft text of any changes in Federal law or regulation, including budgetary sums necessary, necessary to provide for end-to-end preclearance for passenger rail travel between the United States and Canada. 3.Establishment of rail preclearance negotiations(a)Preclearance officersPursuant to section 629(a) of the Tariff Act of 1930 (19 U.S.C. 1629(a)), the Secretary of Homeland Security shall seek permission from the Government of Canada to station preclearance officers at transportation facilities at the point of origination of transportation between Canada and the United States for the purpose of passenger rail preclearance inspections. (b)Foreign customs officersPursuant to section 629(e) of the Tariff Act of 1930 (19 U.S.C. 1629(e)), the Secretary of State, Secretary of Homeland Security, and Secretary of Agriculture, shall invite foreign customs officers from Canada to the United States for the purposes of passenger rail preclearance to rail stations and transportation facilities in the United States that are identified in section 4(a).4.Establishment of preclearance facilities(a)In generalThe Secretary of Homeland Security, the Secretary of Transportation, Amtrak, and the heads of other relevant agencies shall, in consultation with the Government of Canada, identify all rail stations and transportation facilities in the United States and Canada necessary to carry out passenger rail preclearance operations. (b)Cost-Sharing agreementsThe Secretary of Transportation and the Secretary of Homeland Security may enter into cost-sharing agreements with other Federal departments and agencies, State and local authorities, and the Government of Canada to make necessary infrastructure upgrades and staffing requirements at rail stations and transportation facilities in the United States and Canada identified in subsection (a) to carry out passenger rail preclearance operations. (c)Funding(1)In generalThe Secretary of Transportation may expend $10,000,000 of the amounts made available to carry out section 22907 of title 49, United States Code, for the establishment and implementation of agreements to facilitate rail preclearance pursuant to this Act.(2)Authorization of appropriationsSection 22906 of title 49, United States Code, is amended by adding at the end the following: (6)For fiscal years 2022 through 2026, $650,000,000..